Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 1 of 9
Case 3:20-cv-00629-CWR-FKB Documenti1-1 Filed 09/30/20 Page 3 of 11

IN THE CIRCUIT COURT OF NEWTON COUNTY, MISSISSIPPI

LEROY PHILLIPS, OR, PLAINTIVE

 

VS. CAUSE NO2ZL >!
ROBERT GAIDARIK;

P.A.M. TRANSPORT, INC.,

dba PAM TRANSPORT;

PAM CARTAGE CARRIERS, LLC; AND

JOHN AND JANE DOES 1-10 DEFENDANTS

COMPLAINT
(JURY TRIAL DEMANDED)

COMES NOW Leroy Phillips, Jr. (hereinafter “Plaintif?™ or “Plaintiff Leroy Phillips”), by
and through Counsel, and files this action against Defendants, Robert Gajdarik (hereinafter
“Defendant Gajdarik”}; P.A.M. Transport, Ine., dba PAM Transport (hereinafter “Defendant PAM
Transport’); Defendant PAM Cartage Carriers, LLC (hereinafter “Defendant PAM Carriers”); and
fohn and Jane Does 1-16, collectively “Defendants.” In support thereof, Plainuff would show unto
this Court the following matters, to wit:

PART Mins
i.

Leroy Phillips, Jr. is an adult resident citizen of Bucke County, Georgia residing at 2707

Antler Dr. East, August Georgia, 30906,
2.
Defendant Robert Gajdarik is an adult resident citizen of Pulaski County, Arkansas and

may be served with process of this Court at his residential address of 7 Glacier Cove, Maumelic,

Arkansas 72113.

 

SEP 14 220
1 .
EXHIBIT Mager AGL L RUTLER JcucUryc TERK

0 rk
AL. BREE

 

A
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 2 of 9
Case 3:20-cv-00629-CWR-FKB Document 1-1 Filed 09/30/20 Page 4 of 11

3,

Defendant P.A.M. Transport, Inc., is a foreign, for-profit corporation incorporated and
organized under the laws of Arkansas. Defendant PAM may be served with process of this Court
on its CBO, Paul Allen Maestri, or other registered agent, at its corporate headquarters located at
197 West Henri de Tonti Boulevard, Tontitown, Arkansas 72770.

4,

Defendant PAM Cartage Carriers, LLC is a limited Hability company organized and
formed under the laws of Arkansas, Upon information and belief, Defendant PAM Carriers, LLC
is an active cartier operating under USDOT Number 616877 and at the contro! of Defendant P.A.M
Transport, Inc. Defendant PAM Cartage Carriers, .LC may be served with process of this Court
on its CEO, Paul Allen Maestri, oc other registered agent, at its corporate headquarters located at
907 West Henri de Tonti Boulevard, Tontitown, Arkansas 72770

5:

Defendants Johan and Jane Doe 1-10 are fictitious Defendants, the true identity of each is
unknown to Plaintiff, and who are parties hercin pursuant to Rule 9(h) of the Mississippi Rules of
Civil Procedure. More specifically, John and Jane Doe(s) Defendants constitute the class of
organizations, companies, or individuals unknown to Plaintiff at this lime that through their
negligence, conspiracy, concealment, or otherwise caused Plaintift’s darnage or deiayed Plaintiff's
govess to judicial relief. Plaintiff reserves the right to amend the Complaint upon discovery of the
true identity of each fictitious Defendant, with service of process to be executed on each party.

&
At all times relevant to this action, Defendant PAM Transport and/or Defendant PAM

Carriers’ agent and/or employee, Robert Gajdarik, was acting in the scope of his agency and

bh
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 3 of 9
Case 3:20-cv-00629-CWR-FKB Document i-1 Filed 09/30/20 Page 5 of 11

employment with P,A.M, Transport, Inc. or Defendant PAM Cartage Carriers, LLC. Accordingly,
Defendant P.A.M. Transport, Inc, and/or PAM Cartage Carriers, LLC is vicariously liable for the
alleged acts and omissions of its employee, as well as any other employees, agents, individuals, or
managers that were negligent while acting on behalf and for Defendant Gajdarik named herein.
JURISDICTION AND VENUE
Th

Jurisdiction is proper, pursuant to Mississippi Code of 1972, § 9-7-81, in that the amount

in controversy exceeds Two Hundred Dollars ($200.00).
§.

Venue is proper, pursuant to Mississippt Code of 1972, § 11-11-3(1}(aj(i), in that Plaintiff's
claim arises out of the negligent acts and/or omissions of the Defendant(s), all or part of which
ocourred in this jurisdiction,

9,

On or about Septeraber 28, 2017, Plaintilf Leroy Phiflips, Jr. was driving as automobile
traveling in a westerly direction on Interstate 30 in Newton County, Mississippi. At the same time,
date and approximate location, Defendant Gajdanik was operating a commercial yveticle and was
also traveling in a westerly direction on biterstate 20. Defendant Gajdarik was approaching
Plaintiff Leroy Phillips, Jr's vehicle from the rear when, suddenly and without warning, he failed
ta use caution and crashed into the rear of Plaintiff's vehicle. The collision forced the Plaintiff's

vehicle off the roadway and into the trees.
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 4 of 9
Case 3:20-cv-00629-CWR-FKB Document 1-1 Filed 09/30/20 Page 6 of 11

18.

Defendant Gajdarik was in the course and scope of his employment and was operating the
commercial carrier in furtherance of the business interest of Defendants P.A.M, Transport, Ine.
and/or Defendant PAM Cartage Carriers, LLC at the time this incident occurred. The Defendants
also owned the tractor trailer involved in the subject incident,

hi.

At all relevant times hereto, Plaintiff Leroy Phillips, Jr. did not cause or contribute to the
subject collision,

12.

At all relevant times, Defendant Gajdarik was traveling at a speed that was unsafe for the
conditions and/or for the roadway in question. Defendant Gajdarik was driving negligently,
recklessly, and/or carelessly by following Plaintiff's veluicle too clasely and by fniling to yield to
the right of way. As a result of said negligence, Defendant Gajdarik failed to bring his vebicle
ander control before crashing into the rear of Plaintiff Leroy Phillips, Jr.'s vehicle,

CAUSE OF ACTION
iL NEGLIGENCE OF DEFENDANT GAJDARI

i3.
Plaintiff incorporates by reference each and every averment made in paragraphs above.
id,
Defendant Gajdarik owed the following duties to Plaintiff Leroy Phillips, fr:
A. To exercise reasonable, ordinary care of bis commercial carrier;

8. ‘To exercise the same care that a reasonably prudent person would under like circumstances:

C. To exercise reasonable, ordinary care to keep a proper lookout for other vehicles:
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 5 of 9

Case 3:20-cv-00629-CWR-FKB Document 1-1 Filed 09/30/20 Page 7 of 11

D.

M.

O,

To bring the vehicle under control with sufficient distance for him to do so before collidmg
with another vehicle;

To not be inattentive;

‘Yo apply reasonable braking methods;

To maintain control of his vehicle,

_ ‘To maintain his lane of traffic;

‘To maintain a proper lockout in the direction he was traveling:

‘Yo abide by and follow all Federal Motor Cartier Safety Regulations;

To maintain the truck and trailer in compliance with all State and Federal Motor Cartier
Safety Regulations;

To comply with all Commercial Vehicle requirements consistent with Mississippi
Department of Transportation, as well as all siate and federal laws;
To use proper space management techniques as required by the Federal Motor Carrier
Safety Regulations,

To use proper speed management techniques as required by the Federal Motor Carrier
Safety Regulations;

‘Yo use proper hazard perception techmiques as required by the Federal Motor Carrier
Safety Regulations;

‘fo equip the commercial carrier with proper safety equipment that could have prev ented

or lessened the impact of said collision:

_ To follow the Rules of the Road; and

Other acts of negligence that will be shown at trial.
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 6 of 9
Case 3:20-cv-00629-CWR-FKB Document 1-1 Filed 09/30/20 Page 8 of 11

1S.

Defendant Gajdarik had a duty fo act a5 a reasonably prudent person under like
circumstances; he owed this duty to Plaintiff Leroy Phillips, Jr. Defendant Gajdarik breached
every duty as listed above, and by doing so caused the injuries to Plaintiff Leroy Phillips, Jr.

1a.

The direct and proximate causes of Plaintiff's injuries was the Defendant Gajdarik’s

negligent acts, But for his negligent acts and/or omissions, the harm suffered by Plaintiff could

have been avoided.

 

if. NEGLIGENT ENTRUST MEN T/SUPERVISIONAHRING OF DEPENDANT

PAM, TRANSPORT, INC. AND PAM CARTAGE CARB

    

a7,

Upon information and belief, Defendant P.A.M. Transport, Inc. and/or PAM Cartage
Carriers, LLC was the owner of the commercial vehicle that Defendant Gajdarik was operating at
the time of the subject incident. Defendant P.A.M. Transport, inc. and/or PAM Cartage Carriers,
LLC was negligent in the supervision, entrustracnt, and hiring of Defendant Gajdank,

18.

At all times relevant hereto, Defendant Gajdarik was operating the commercial carrier in
furtherance of the business of Defendants P_A.M. Transport, Ine. and/or PAM Cartage Carriers,
LEC.

19.

Plaintiff further charges Defendants P.A.M. Transport, Inc, and/or PAM Cartage Carriers,
LLC with negligently failing to supervise its employee: failing to provide driver safety training
courses to its employee; failing to instruct tts employee on safe driving habiis; and encouraging

the enployce's unsafe driving habits to fither its business cause,
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 7 of 9
Case 3:20-cv-00629-CWR-FKB Document 1-1 Filed 09/30/20 Page 9 of 11

20.

This negligent supervision, entrustment, and hiring of Defendant Gajdarik proximately
caused injury to the Plaintiff. The direct and proximate causes of Plaintiff's injuries were a result
of the Defendants’ negligent acts, But for those negligent acts and/or omissions the harm
suffered by Plaintiff could have been avoided.

ibk.

 

Plaintiff incorporates by reference each and every averment made in paragraphs above,

bas

At all relevant times, all employees — including Defendant Gajdarik ~ were acting within
the course and seope of his/her employment with Defendant PLAJM. Transport, lnc. and/or PAM
Cartage Cartiers, LUC and in furtherance of its business interests. {he Defendants are likewise
liable for any and all negligent conduct of its & sployees which caused harm to Leroy, under the
theory of respondeal superior.

23.

Plaintiff reserves the right to amend his Complaint to specifically name any individual
defendant(s) not specifically named herein after reviewing the pleadings or diseavery of
Defendant.

DAMAGES
24,

Asa direct and proximate result of the negligence of the Defendants, Leroy Phillips, Jr, ts

entitled to recover the following damages:

A. Past, present, and firture pain and suffering;
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 8 of 9

Case 3:20-cv-00629-CWR-FKB Document 1-1 Filed 09/30/20 Page 10 of 11

A.

D,

2]

G,

HL.

et

WHE

Past, present, and future loss 0 f wages or wage-earning capacity;

Past, present, and future medical expenses,

Permanent scarring and/or impairment, if any;

Permanent disability, ifany;

Past, present, and future emotional distress and mental anguish,

Attarney’s fees;

Pre-judgment interest;

Post-judgment miterest,

All costs of this Court;

Punitive Damages, attorneys’ fees, and casts to bring this action,

All other econarnic or nomeconomic damages that the Plaintiff may be entitled,
and

Any other relief which the Court or jury deems just and appro priate in the premises,

including punitive damages.

IREFORE, PREMISES CONSIDERED, Plaintiff demands a trial by jury and seeks

judgment of, from, and against the Defendants listed above to adequately compensate Plaintiff for

his injuries, and for any other relief provided by law.

faopbte

Respectfully submitted tis the “e —— day of September, 2020,

Lovey Phillips, Bion Plage

- ,
i 4

\ N

MIKE SAL TAPORMAGGIO
MERRIDA COXWELL

Ni
Case 3:20-cv-00731-CWR-FKB Document 1-1 Filed 11/13/20 Page 9 of 9
Case 3:20-cv-00629-CWR-FKB Documenti-1 Filed 09/30/20 Page 11 of 11

COUNSEL FOR PLAINDEF:

MERIDA (BUDDY) COX WELL (MBH 7782)
COXWE ULL d& ASS OCIATE SS, PLE C

50) North State Street (99201)

Post Office Bax 500

Jackson, Mississippi 39215-1347

Pelephone: (601) 948. 1600

Facsimile: (GOL) 948-7097

meridactaicox well dey conn

     
  

‘Ma id 4 ves (MS
i 4 | Forti ite aon St
fi ac kon, B10 spi 39202
